Citation Nr: 0309607	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971 and he had subsequent Reserve service including 
in August 1977.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a left knee disability and denied 
entitlement to service connection for a right shoulder 
disability.  

In a September 2002 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a left knee disability.    


REMAND

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In August 2002, the Board developed the issues on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  An April 2003 VA 
examination report was obtained and associated with the 
claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

The Board also finds that additional development is needed 
prior to a determination as to the merits of the claim for 
entitlement to service connection for a right shoulder 
disability.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  An examination is deemed "necessary" if 
the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  VCAA.  38 U.S.C. § 5103A(b)(1), (2).

The Board finds that another VA examination is necessary.  In 
August 2002, the Board had requested a VA examination in 
order to obtain a medical opinion as to whether is was at 
least as likely as not that the veteran's right shoulder 
disability was related to the veteran's documented August 
1977 injury that took place while the veteran was serving in 
the Reserves.  An opinion as to the etiology of the right 
shoulder has not yet been obtained.  The Board finds that a 
medical opinion as to etiology is necessary to make a 
decision on this claim.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature, extent, and 
etiology of the right shoulder 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that any right 
shoulder disability found is related to 
the veteran's documented August 1977 
injury that took place while he was 
serving in the Reserves.  In offering 
this opinion, the examiner should comment 
on the August 1977 service department 
treatment records, the January 1978 VA 
examination report, and more recent 
records showing that he has been 
diagnosed as having right shoulder bicep 
tendonitis, including the May 1996 report 
prepared by Dr. David G. Dye of the 
Guilford Orthopedic and Sports Medicine 
Center showing that that physician 
diagnosed mild myositis of the posterior 
deltoid and triceps of the right 
shoulder.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  The RO should review the additional 
evidence and readjudicate the claims for 
entitlement to service connection for a 
left knee disability and entitlement to 
service connection for a right shoulder 
disability.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



